Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2008 3/31/2007 % Chg Operating Revenues Voice $ 9,693 $ 10,455 -7.3 % Data 5,972 5,655 5.6 % Wireless service 10,605 9,070 16.9 % Directory 1,398 1,022 36.8 % Other 3,076 2,767 11.2 % Total Operating Revenues 30,744 28,969 6.1 % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) 11,775 11,252 4.6 % Selling, general and administrative 8,086 7,437 8.7 % Depreciation and amortization 4,903 5,616 -12.7 % Total Operating Expenses 24,764 24,305 1.9 % Operating Income 5,980 4,664 28.2 % Interest Expense 865 873 -0.9 % Equity in Net Income of Affiliates 243 173 40.5 % Other Income (Expense) - Net 33 504 -93.5 % Income Before Income Taxes 5,391 4,468 20.7 % Income Taxes 1,930 1,620 19.1 % Net Income $ 3,461 $ 2,848 21.5 % Basic Earnings Per Share $ 0.58 $ 0.46 26.1 % Weighted Average Common Shares Outstanding (000,000) 5,997 6,224 -3.6 % Diluted Earnings Per Share $ 0.57 $ 0.45 26.7 % Weighted Average Common Shares Outstanding with Dilution (000,000) 6,033 6,266 -3.7 % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Wireless 3/31/2008 3/31/2007 % Chg Segment Operating Revenues Service $ 10,645 $ 9,092 17.1 % Equipment 1,180 905 30.4 % Total Segment Operating Revenues 11,825 9,997 18.3 % Segment Operating Expenses Cost of services and equipment sales 4,110 3,670 12.0 % Selling, general and administrative 3,279 2,913 12.6 % Depreciation and amortization 1,480 1,891 -21.7 % Total Segment Operating Expenses 8,869 8,474 4.7 % Segment Operating Income 2,956 1,523 94.1 % Equity in Net Income of Affiliates 2 7 -71.4 % Minority Interest (60 ) (48 ) -25.0 % Segment Income $ 2,898 $ 1,482 95.5 % Wireline Segment Operating Revenues Voice $ 9,919 $ 10,677 -7.1 % Data 6,205 5,862 5.9 % Other 1,500 1,447 3.7 % Total Segment Operating Revenues 17,624 17,986 -2.0 % Segment Operating Expenses Cost of sales 7,616 7,558 0.8 % Selling, general and administrative 4,005 4,093 -2.2 % Depreciation and amortization 3,170 3,440 -7.8 % Total Segment Operating Expenses 14,791 15,091 -2.0 % Segment Income $ 2,833 $ 2,895 -2.1 % Advertising & Publishing Segment Operating Revenues $ 1,417 $ 1,443 -1.8 % Segment Operating Expenses Cost of sales 444 455 -2.4 % Selling, general and administrative 343 279 22.9 % Depreciation and amortization 212 242 -12.4 % Total Segment Operating Expenses 999 976 2.4 % Segment Income $ 418 $ 467 -10.5 % Other Segment Operating Revenues $ 544 $ 544 - Segment Operating Expenses 770 464 65.9 % Segment Operating Income(Loss) (226 ) 80 - Equity in Net Income of Affiliates 241 172 40.1 % Segment Income $ 15 $ 252 -94.0 % Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 3/31/08 12/31/07 Unaudited Assets Current Assets Cash and cash equivalents $ 1,963 $ 1,970 Accounts receivable - net of allowances for uncollectibles of $1,361 and $1,364 15,697 16,185 Prepaid expenses 1,610 1,524 Deferred income taxes 1,934 2,044 Other current assets 2,742 2,963 Total current assets 23,946 24,686 Property, Plant and Equipment - Net 96,238 95,890 Goodwill 70,815 70,713 Licenses 40,711 37,985 Customer Lists and Relationships - Net 13,692 14,505 Other Intangible Assets - Net 5,877 5,912 Investments in Equity Affiliates 2,578 2,270 Postemployment Benefit 17,645 17,291 Other Assets 6,697 6,392 Total Assets $ 278,199 $ 275,644 Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ 13,301 $ 6,860 Accounts payable and accrued liabilities 18,590 21,399 Advanced billing and customer deposits 3,677 3,571 Accrued taxes 4,186 5,027 Dividends payable 2,375 2,417 Total current liabilities 42,129 39,274 Long-Term Debt 60,189 57,255 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 25,203 24,939 Postemployment benefit obligation 24,510 24,011 Unamortized investment tax credits 144 150 Other noncurrent liabilities 13,766 14,648 Total deferred credits and other noncurrent liabilities 63,623 63,748 Stockholders' Equity Common shares issued ($1 par value) 6,495 6,495 Capital in excess of par value 91,598 91,638 Retained earnings 34,311 33,297 Treasury shares (at cost) (19,590 ) (15,683 ) Accumulated other comprehensive loss (556 ) (380 ) Total stockholders' equity 112,258 115,367 Total Liabilities and Stockholders' Equity $ 278,199 $ 275,644 Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions, increase (decrease) in cash and cash equivalents Unaudited Three Months Ended 3/31/08 3/31/07 Operating Activities Net income $ 3,461 $ 2,848 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,903 5,616 Undistributed earnings from investments in equity affiliates (225 ) (156 ) Provision for uncollectible accounts 480 376 Amortization of investment tax credits (6 ) (8 ) Deferred income tax expense 569 65 Net gain on sales of investments (46 ) - Gain on license exchange - (409 ) Changes in operating assets and liabilities: Accounts receivable (150 ) 237 Other current assets 142 (748 ) Accounts payable and accrued liabilities (4,654 ) (3,232 ) Stock-based compensation tax benefit (7 ) (47 ) Other - net 490 71 Total adjustments 1,496 1,765 Net Cash Provided by Operating Activities 4,957 4,613 Investing Activities Construction and capital expenditures (4,247 ) (3,338 ) Acquisitions, net of cash acquired (3,662 ) (198 ) Dispositions 47 209 Proceeds from sale of securities, net of investments 131 518 Other 32 7 Net Cash Used in Investing Activities (7,699 ) (2,802 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less 5,786 (2,989 ) Issuance of long-term debt 3,972 5,924 Repayment of long-term debt (613 ) (227 ) Purchase of treasury shares (4,071 ) (3,005 ) Issuance of treasury shares 103 687 Dividends paid (2,422 ) (2,218 ) Stock-based compensation tax benefit 7 47 Other (27 ) (84 ) Net Cash Provided by (Used in) Financing Activities 2,735 (1,865 ) Net decrease in cash and cash equivalents (7 ) (54 ) Cash and cash equivalents beginning of year 1,970 2,418 Cash and Cash Equivalents End of Period $ 1,963 $ 2,364 Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2008 3/31/2007 % Chg Wireless Wireless Customers (000) 71,367 62,217 14.7 % Net Customer Additions (000) 1,295 1,191 8.7 % M&A Activity, Partitioned Customers and Other Adjs. (000) 20 64 -68.8 % Postpaid Customers (000) 56,016 50,588 10.7 % Net Postpaid Customer Additions (000) 705 680 3.7 % Postpaid Churn 1.2 % 1.3 % -10 B P Licensed POPs (000,000) 304 296 2.7 % In-Region Wireline 1 Total Consumer Revenue Connections (000) 8 Retail Consumer Primary Switched/VoIP connections 2 30,316 32,315 -6.2 % Retail Consumer Additional Switched/VoIP connections 2 3,866 4,345 -11.0 % Consumer Broadband Connections 3 12,547 10,908 15.0 % Video Connections: 4 Satellite Connections 2,232 1,684 32.5 % U-verse Video Connections 379 13 - Total Consumer Revenue Connections (000) 49,340 49,265 0.2 % Net Consumer Revenue Connections Changes (000) (98 ) 404 - Switched Access Lines (000) 8 Retail Consumer - Primary 30,312 32,315 -6.2 % Retail Consumer - Additional 3,866 4,345 -11.0 % Retail Business 22,647 23,318 -2.9 % Retail 56,825 59,978 -5.3 % Wholesale 5 3,407 5,136 -33.7 % Coin 6 183 315 -41.9 % Total Switched Access Lines (000) 60,415 65,429 -7.7 % Net Switched Access Line Changes (000) (1,167 ) (1,040 ) 12.2 % Total Broadband Connections (000) 3, 8 14,647 12,861 13.9 % Net Broadband Connections Changes (000) 3, 8 491 691 -28.9 % Video Connections (000) 4 2,611 1,697 53.9 % Net Video Connections Changes (000) 4 264 187 41.2 % AT&T Inc. Capital Expenditures $ 4,247 $ 3,338 27.2 % Dividends Declared per Share $ 0.4000 $ 0.3550 12.7 % End of Period Common Shares Outstanding (000,000) 5,939 6,186 -4.0 % Debt Ratio 7 39.6 % 35.4 % 420 B P Total Employees 310,070 301,760 2.8 % 1 In-region wireline represents access lines served by AT&T's incumbent local exchange companies. 2 Primarily switched access lines.Also includes VoIP. 3 Broadband connections include DSL lines, U-verse high speed Internet access and satellite broadband. 4 Video connections include sales under agency agreements with EchoStar and DirecTV customers and U-verse connections. 5 Wholesale lines include 0.2 million lines purchased by AT&T Corp. at 03/31/08 and 1.1 million at 03/31/07. 6 Coin includes both retail and wholesale access lines. 7 Total long-term debt plus debt maturing within one year divided by total debt plus total stockholders' equity. 8 Prior year amounts restated to conform to current period reporting methodology. Financial Data AT&T Inc. Non-GAAP Wireless Reconciliations Wireless Segment AdjustedOIBDA Dollars in Millions Unaudited Quarter Ended March 31, 2008 Adjusting Items GAAP Intangible Amortization Adjusted Service Revenues $ 10,645 $ 10,645 Equipment Revenues 1,180 1,180 Total Operating Revenues $ 11,825 $ - $ 11,825 Operating Expenses Cost of Services and Equipment Sales 4,110 - 4,110 Selling, General and Administrative 3,279 - 3,279 Depreciation and Amortization 1,480 (568 ) 912 Total Operating Expenses 8,869 (568 ) 8,301 Operating Income 2,956 3,524 Plus: Depreciation and Amortization 1,480 912 OIBDA 4,436 4,436 OIBDA as a % of Service Revenue 41.7 % 41.7 % Quarter Ended March 31, 2007 Adjusting Items GAAP Integration Costs Intangible Amortization Adjusted Service Revenues $ 9,092 $ 9,092 Equipment Revenues 905 905 Total Operating Revenues $ 9,997 $ - $ - $ 9,997 Operating Expenses Cost of Services and Equipment Sales 3,670 (20 ) - 3,650 Selling, General and Administrative 2,913 (104 ) - 2,809 Depreciation and Amortization 1,891 (85 ) (813 ) 993 Total Operating Expenses 8,474 (209 ) (813 ) 7,452 Operating Income 1,523 2,545 Plus: Depreciation and Amortization 1,891 993 OIBDA 3,414 3,538 OIBDA as a % of Service Revenue 37.5 % 38.9 % OIBDA is defined as operating income (loss) before depreciation and amortization. OIBDA differs from segment operating income (loss), as calculated in accordance with generally accepted accounting principles (GAAP), in that it excludes depreciation and amortization. OIBDA does not give effect to cash used for debt service requirements and thus does not reflect available funds for distributions, reinvestment or other discretionary uses. OIBDA is not presented as an alternative measure of operating results or cash flows from operations, as determined in accordance with GAAP. Our calculation of OIBDA, as presented, may differ from similarly titled measures reported by other companies. Financial Data AT&T Inc. Non-GAAP Consolidated Reconciliations Reconciliation of Free Cash Flow and Free Cash Flow Yield Dollars in Millions, Except for Share Price unaudited March 31, 2008 Trailing Twelve Months Net cash provided by operating activities $ 34,416 Less: Construction and capital expenditures 18,626 Free Cash Flow $ 15,790 End of Period Share Price $ 38.30 End of Period Shares Outstanding (Ms) 5,939 Market Capitalization $ 227,464 Free Cash Flow Yield 6.9 % Free cash flow yield is based upon cash from continuing operations less capital expenditures as a percentage of market capitalization computed on 03/31/08. Market capitalization is computed by multiplying the end of period share price by the end of period shares outstanding as of 03/31/08. Financial Data AT&T Inc. Non-GAAP Consolidated Reconciliations Adjusted and Reported Wireline Operating Expenses Dollars in Millions Unaudited Three Months Ended 3/31/08 3/31/07 YoY % Change Reported Wireline Operating Expenses $ 14,791 $ 15,091 -2.0 % Operating Adjustments Cash Integration Costs - 86 -100.0 % Intangible Amortization 421 630 -33.2 % Total Adjusting Items 421 716 -41.2 % Adjusted Wireline Operating Expenses $ 14,370 $ 14,375 0.0 % Adjusted Wireline operating expenses differs from reported operating expenses in that it excludes the merger-related expenses shown above and provides additional comparability to prior periods.
